El Juez Asociado Sr. Aldkey,
emitió la- opinión del tribunal.
La ley proveyendo para la. organización de una junta de médicos examinadores, aprobada. qn 12 de marzo de 1903, obrante en la página 124 de los estatutos de ese año, dispone, que toda persona que deseare ejercer la medicina o cirugía, o cualquiera de sus ramos, o la obstetricia en esta Isla, deberá obtener de la junta que la ley crea, un certificado.o licencia mediante ciertos requisitos. .Y en la sección séptima se dis-pone, que para los efectos de la ley se considerará que ejerce la medicina, entre otros casos, la persona que recomendare, prescribiere u ordenare para el uso de cualquier persona,' al-guna droga, medicina, mecanismo, aparato u otro medio, fuere-o nó material,'para la cura, alivio o mitigación de cualquiera dolencia o enfermedad moral o física, o para la cura o alivio-de cualquiera herida, fractura o daño corporal u otra enfer-medad, después de habqr recibido, o con el- propósito de-recibir por ello, • directa o indirectamente, cualquiera gratifi-cación, dádiva o compensación.
Por la infracción de ese estatuto, fué acusado el apelante Eduardo Acha ante la Corte de Distrito de San Juan, Sección. 2a., imputándole la acusación de que, entre los días de noviem- . bre de 1911 a julio de 1912, ilegal y voluntariamente y sin estar autorizado por la ley para ejercer la medicina en esta isla,, recomendó, prescribió y vendió un aparato llamado “Oxy-donor” para la cura de enfermedades físicas, con el propósito-de recibir por ello una compensación monetaria. Declarado-culpable y sentenciado a pagar una multa' de cien pesos, arresto por insolvencia y las costas, fué . que interpuso el acusado la apelación que motiva el presente recurso. ■
Entre ¿tras razones, fúnda el apelante su recurso en que-la evidencia no demuestra la comisión deh delito imputado, lo-*485que hace necesario que consideremos,1a evidencia aportada al juicio, durante el que aceptó el apelante que no es un médico.
El testigo Benito Recio declaró que es detective y que en el mes de junio fué donde el acusado para, ver si vendía los aparatos llamados “Oxydonor” .y si le nombraba agente de los mismos, contestándole Acha que no tenía inconveniente en ello — pero que tenía que comprarle cinco aparatos para empezar las ventas en las que le daría un tanto por ciento; que a sus preguntas le contestó el acusado que el aparato servía para curar todas las enfermedades, inclusa la peste bubónica y le entregó unos anuncios sobre las aplicaciones del aparato, sin que le cobrara nada por los consejos que le dió respecto al aparato.
José Labrador sólo declara respecto a la ocupación que como márshal hizo de algunos aparatos ‘ ‘ Oxydonor. ’ ’
Pedro Schira'declara que conoce y usa el “Oxydonor,” el que compró porque lo vió anunciado en un periódico y en-tonces fué donde el acusado quien le dió un catálogo por el que se enteró cómo se debía aplicar para las enfermedades; que aun cuando dijo a Acha que tenía una enfermedad, no le hizo éste ninguna indicación sobre el uso del aparato; no le prescribió, ordenó ni aconsejó que lo comprara ni le exigió compensación alguna, y le cobró $25 por el aparato.
Germán Díaz, es impresor y el Sr. Acha le pagó unos anuncios del “Oxydonor.”
José Aldea es administrador del periódico “El Heraldo Español” en el cual, por orden del acusado, se publicaron unos .anuncios del ‘ ‘ Oxydonor. ” .
Adalberto Díaz Mor compró un aparato “Oxydonor” al Sr. Acha y lo ha usado, sin que el acusado le hiciera indicación alguna al vendérselo, pero-le dió un prospecto; - que debido al buen resultado que le dió el aparato, escribió una carta diri-gida a los dueños, la que mandó a Acha.
Ildefonso Abudo, vió anunciado, el “Oxydonor”• y lo en-cargó al Sr. Acha, pagándole los veinte y cinco pesos que decía el catálogo y, en vista de que el aparato lo puso bueno, escri-*486bió Tina carta a la compañía como gratitud para que la pudieran publicar y sin que se la pidieran.
Evaristo Freiría, vio anunciado el “Oxydonor” y compró uno a Eduardo Acba.
Manuel Hernández dice que tiene un hijo que estuvo enfermo por algún tiempo y falto ya de recursos fué donde el Sr. Schira para que le prestara auxilios, quien le dijo fuera donde Aclia para que le prestara un aparato que le sería útil; así lo hizo y no tuvo .inconveniente alguno el Sr. Acha, pero le dijo que no podía salir de su oficina; el declarante le rogó que fuera con él a enseñarle cómo se aplicaba -y entonces acce-diendo el acusado fué y le aplicó el aparato llamado “Oxy-donor”; a los cuatro o cinco días volvió Acha a preguntarle cómo seguía el niño; que nada pagó al acusado pero en gra-titud escribió una carta a la compañía, la que entregó a Acha y como estaba incorrectamente escrita la corrigió; que cuando Acha fué a su casa le entregó un catálogo.
Siendo esta la evidencia presentada por la acusación, a más de algunas de las cartas de referencia y de anuncios hechos en periódicos, no podemos llegar a la conclusión de que sea suficiente para condenar al acusado. Toda ella; en conjunto, lo único que demuestra es que el apelante anun-ciaba y vendía los aparatos llamados “Oxydonor,” pero no que él lo recomendara, prescribiera u ordenara a alguna persona, ni tampoco que haya recibido directa o indirecta-mente alguna gratificación, dádiva o remuneración por la prescripción del uso del aparato “Oxydonor” y sí solamente el precio de él según catálogo. Es cierto que él aplicó dicho aparato al hijo del testigo Bermúdez, pero aun en este caso, ni lo prescribió ni recomendó, lo que hizo otra persona, ni cobró nada por el aparato ni por su aplicación hecha a ruego de dicho testigo.
En una acusación fundada en los hechos de la presente, una vez probado que el apelante no es un médico autorizado para ejercer la medicina en esta isla, lo que fué admitido, era necesario que se probasen, además, dos requisitos, fal-*487tando alguno de los cuales el delito no lia sido cometido, a saber: que por el acusado se recomendó, prescribió u ordenó a cualquiera persona el aparato “Oxydonor” para la cura, alivio o mitigación de cualquiera dolencia o enfermedad moral o física y además que tal cosa se hizo después de baber reci-bido o con el propósito de recibir directa o indirectamente cualquiera gratificación, dádiva o 'compensación.' ' '''
El mero becho probado de anunciar y vender el aparato “Oxydonor” no es constitutivo de delito, de acuerdo con esa ley; y con un estatuto análogo al nuestro,. declaró la Corte: de Sesiones especiales de la primera división de la ciudad de New York, en septiembre de 1909 en el caso de El Pueblo v. Dr. H. Sanche & Co., Incorporated 1908, que el anuncio y venta de dicho aparato “Oxydonor” no constituía delito alguno castigado en la ley reguladora del ejercicio de la medicina.
Si, pues, no se ban probado, como hemos indicado, todos, los elementos integrantes del delito de que se trata, el acu-sado no puede ser considerado como infractor de la ley a que nos hemos referido, siendo innecesario que discutamos la's, demás cuestiones propuestas por el apelante. '
La sentencia debe ser .revocada y absuelto el acusado.
:Revocada. '
Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf y del Toro.
El Juez Asociado Sr. MacLeary no tomó parte en la reso-lución de este caso.